   Case 3:18-cv-03266-S Document 38 Filed 09/04/19                  Page 1 of 1 PageID 151



                          United States District Court
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION



 DIANA HUNTER                                  §
                                               §
                     v.                        §       CIVIL ACTION NO. 3:18-CV-3266-S
                                               §
 AMERICAN RED CROSS a/k/a                      §
 AMERICAN RED CROSS                            §
 SOUTHWEST BLOOD SERVICES                      §
 REGION                                        §


                                            ORDER

       The parties have announced that this case has been resolved. Any trial setting and

scheduling order are vacated and all pending motions are terminated. The parties have thirty (30)

days to file dismissal papers. By October 4, 2019, the parties are to file the appropriate dismissal

documents in this case or advise the Court of the reason for the delay.

       SO ORDERED.

       SIGNED September 4, 2019.



                                                     ____________________________________
                                                     KAREN GREN SCHOLER
                                                     UNITED STATES DISTRICT JUDGE
